                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                         8:04CR358

        vs.
                                                           ORDER ON APPEARANCE FOR
JEROME DANIELS,                                          SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on November 14, 2019 regarding a Petition for
Offender Under Supervision [199]. John Velasquez represented the defendant. Thomas Kangior
represented the government. The defendant was advised of the alleged violations of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss the Amended Petition for Offender Under
Supervision [196]. The government’s oral motion to dismiss the Amended Petition for Offender
Under Supervision [196] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before Senior U.S. District
Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, at 9:30 a.m. on January 2, 2020.
       The government moved for detention based upon risk of flight and danger. The defendant
is not in federal custody and requests a detention hearing upon coming into federal custody. The
defendant shall be afforded the right to a detention hearing upon coming into federal custody and
the government's motion for detention is held in abeyance.
       The defendant shall be returned to the custody of Iowa state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a
detainer with the correctional officer having custody of the defendant.
IT IS SO ORDERED.


Dated this 14th day of November, 2019.

                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge




                                         2
